Case 4:19-bk-00206-BMW   Doc 31 Filed 07/17/19 Entered 07/17/19 17:15:09   Desc
                         Main Document    Page 1 of 4
Case 4:19-bk-00206-BMW   Doc 31 Filed 07/17/19 Entered 07/17/19 17:15:09   Desc
                         Main Document    Page 2 of 4
Case 4:19-bk-00206-BMW   Doc 31 Filed 07/17/19 Entered 07/17/19 17:15:09   Desc
                         Main Document    Page 3 of 4
Case 4:19-bk-00206-BMW   Doc 31 Filed 07/17/19 Entered 07/17/19 17:15:09   Desc
                         Main Document    Page 4 of 4
